DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Janaki Davda on 4/14/2022.

The application has been amended as follows: 

	1.	(Currently Amended) A computer-implemented method, comprising operations for:
discovering a plurality of local devices; 
	receiving a user mark from each local device of the plurality of local devices;
	storing the user mark for each local device of the plurality of local devices;
receiving a first location input from a user touching a global touchscreen of a global device of a moving vehicle, wherein the first location input is a location relative to a display surface of the global touchscreen and indicates a stored user mark;
identifying [[the]] a local device of the plurality of local devices that is associated with the stored user mark;
determining movement of the global device of the moving vehicle that is different from movement of the local device, wherein the local device has a motion sensor, and wherein the local device is associated with the user;
retrieving motion information from the motion sensor of the local device, wherein the motion information comprises acceleration and indicates movement of the user associated with the local device; 
correcting the first location input to a second location input at the global touchscreen of the global device of the moving vehicle based on the motion information from the motion sensor of the local device; and
based on the second location input, performing an operation at the global device of the moving vehicle.

	2.	(Currently Amended) The computer-implemented method of claim 1, wherein the local device is remote from the global device of the moving vehicle. 

	3.	(Currently Amended) The computer-implemented method of claim 1, further comprising operations for:
	registering the plurality of local devices with the global device of the moving vehicle.
  
	4.	(Cancelled) 

	5.	(Previously Presented) The computer-implemented method of claim 1, wherein the user mark comprises a fingerprint.

	6-7. 	(Cancelled) 

	8. 	(Currently Amended) A computer program product, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by at least one processor of a global device of a moving vehicle to perform operations for:
discovering a plurality of local devices; 
	receiving a user mark from each local device of the plurality of local devices;
	storing the user mark for each local device of the plurality of local devices;
receiving a first location input from a user touching a global touchscreen of the global device of [[a]] the moving vehicle, wherein the first location input is a location relative to a display surface of the global touchscreen and indicates a stored user mark;
identifying [[the]] a local device of the plurality of local devices that is associated with the stored user mark;
determining movement of the global device of the moving vehicle that is different from movement of the local device, wherein the local device has a motion sensor, and wherein the local device is associated with the user;
retrieving motion information from the motion sensor of the local device, wherein the motion information comprises acceleration and indicates movement of the user associated with the local device;
correcting the first location input to a second location input at the global touchscreen of the global device of the moving vehicle based on the motion information from the motion sensor of the local device; and
based on the second location input, performing an operation at the global device of the moving vehicle.  

	9.	(Currently Amended) The computer program product of claim 8, wherein the local device is remote from the global device of the moving vehicle.
 
	10.	(Currently Amended) The computer program product of claim 8, wherein the program code is executable by the at least one processor of the global device of the moving vehicle to perform operations for:
	registering the plurality of local devices with the global device of the moving vehicle.

	11.	(Cancelled) 

	12.	(Previously Presented) The computer program product of claim 8, wherein the user mark comprises a fingerprint.

	13-14. 	(Cancelled) 

15. 	(Currently Amended) A computer system of a global device of a moving vehicle, comprising: 
	one or more processors, one or more computer-readable memories and one or more computer-readable, tangible storage devices; and
	program instructions, stored on at least one of the one or more computer-readable, tangible storage devices for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories, to:		
discover a plurality of local devices; 
	receive a user mark from each local device of the plurality of local devices;
	store the user mark for each local device of the plurality of local devices on the one or more computer-readable, tangible storage devices;
receive a first location input from a user touching a global touchscreen of the global device of [[a]] the moving vehicle, wherein the first location input is a location relative to a display surface of the global touchscreen and indicates a stored user mark; 
identify [[the]] a local device of the plurality of local devices that is associated with the stored user mark;
determine movement of the global device of the moving vehicle that is different from movement of the local device, wherein the local device has a motion sensor, and wherein the local device is associated with the user;
retrieve motion information from the motion sensor of the local device, wherein the motion information comprises acceleration and indicates movement of the user associated with the local device;
correct the first location input to a second location input at the global touchscreen of the global device of the moving vehicle based on the motion information from the motion sensor of the local device; and
based on the second location input, perform an operation at the global device of the moving vehicle. 

	16.	(Currently Amended) The computer system of claim 15, wherein the local device is remote from the global device of the moving vehicle. 

	17.	(Currently Amended) The computer system of claim 15, wherein the program instructions are executable to:
	register the plurality of local devices with the global device of the moving vehicle.

	18.	(Cancelled) 

	19.	(Previously Presented) The computer system of claim 15, wherein the user mark comprises a fingerprint.

	20-21. 	(Cancelled) 
	
	22.	(Previously Presented) The computer-implemented method of claim 1, further comprising:
	notifying the local device to accept the second location input to perform processing based on the second location input.

23.	(Previously Presented) The computer program product of claim 8, further comprising:
notifying the local device to accept the second location input to perform processing based on the second location input.

24.	(Previously Presented) The computer system of claim 15, wherein the program instructions are executable to:
notify the local device to accept the second location input to perform processing based on the second location input.

25.	(Previously Presented) The computer-implemented method of claim 1, further comprising operations for:
storing local device and user information.

26.	(Currently Amended) The computer program product of claim 8, wherein the program code is executable by the at least one processor of the global device of the moving vehicle to perform operations for:
storing local device and user information.

27.	(Currently Amended) The computer system of claim 15, wherein the program instructions are executable to:
store local device and user information.


REASONS FOR ALLOWANCE
Claims 1 – 3, 5, 8 – 10, 12, 15 – 17, 19, 22 – 27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 8, 15:
The closest prior art is Henderson et al. (U.S. Patent Publication 20170364207 A1).
However, the prior art does not teach or suggest either singularly or in combination the specifically claimed, “storing the user mark for each local device of the plurality of local devices;
determining movement of the global device of the moving vehicle that is different from movement of the local device, wherein the local device has a motion sensor, and wherein the local device is associated with the user;
retrieving motion information from the motion sensor of the local device, wherein the motion information comprises acceleration and indicates movement of the user associated with the local device; 
correcting the first location input to a second location input at the global touchscreen of the global device of the moving vehicle based on the motion information from the motion sensor of the local device; and
based on the second location input, performing an operation at the global device of the moving vehicle.", in the context of the rest of the claimed limitations.
	Claims 2, 3, 5, 9 – 10, 12, 16 – 17, 19, 22 – 27 depend on claims 1, 8, 15 and are found allowable for at least the same reason as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/           Primary Examiner, Art Unit 2693